FLETCHER, Chief Judge
(dissenting):
Article 54(a), Uniform Code of Military Justice, 10 U.S.C. § 854(a), provides for a “record of the proceedings” as to general courts-martial. I believe a videotape record could meet this requirement. A videotape can be authenticated and “[a] copy of the record of the proceedings” 1 could be served upon the accused. It should be noted that a method to review the tapes would have to be provided to the accused.
I would note that the two accused were both tried at general courts-martial. I see no reason to comment on what is required at a special or summary courts-martial ex*19cept to take cognizance of the fact that Congress delegated to the President authority to prescribe regulations as to those records.2

. Article 54(c), Uniform Code of Military Justice, 10 U.S.C. § 854(c).


. Article 54(b), UCMJ, 10 U.S.C. § 854(b).